Citation Nr: 0533676	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  92-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C. § 1151 based on medical and surgical 
treatment provided at a Department of Veterans Affairs 
facility in the 1960's.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The veteran had active naval service from November 1942 to 
November 1948. He died in June 1963; the appellant/claimant 
is his surviving spouse.  These matters were originally 
before the Board of Veterans' Appeals (Board) from a February 
1992 rating decision of the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death; and an August 1995 rating decision that denied DIC 
benefits under 38 U.S.C.A. § 1151 based on medical and 
surgical treatment provided at a VA facility in the 1960's.  
In February 1999, the Board issued a decision that denied the 
claims. The appellant appealed the denials to the United 
States Court of Appeals for Veterans Claims (Court).

In July 2003, the Court issued an order that granted a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion) filed by counsel for both parties, vacated the 
Board's February 1999 decision, and remanded the matters on 
appeal to the Board for action in compliance with the Joint 
Motion.  In February 2002 the Board undertook development of 
evidence under authority then in effect.  In July 2003 the 
case was remanded for such development.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. The veteran had no service-connected disabilities; he died 
in June 1963.

3. The immediate cause of the veteran's death was pulmonary 
tuberculosis; other factors contributing to his death 
included adhesive pericarditis, and liver and kidney 
involvement.
4. Pulmonary tuberculosis, cardiovascular disease, or 
nephritis was not manifested in service or within the 
applicable presumptive periods after the veteran's discharge 
from service; and there is no competent evidence showing that 
the conditions were related to his service.

5. The veteran was hospitalized at two VA facilities from the 
late 1950's to the early 1960's for active, far advanced 
pulmonary tuberculosis which was treated with chemotherapy 
and surgery.

6. There is no competent evidence to the effect that the 
veteran's death from pulmonary tuberculosis and adhesive 
pericarditis with liver and kidney involvement was caused or 
hastened by treatment, including surgery or drug therapy, at 
a VA facility in the 1960's; any increase in severity of the 
veteran's death-causing disabilities while he was under VA 
care was merely coincidental with, and not a consequence of, 
VA treatment.


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.312 (2005).

2. The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 based on treatment and surgery at a 
VA facility in the 1960's are not met. 38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1997).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005). The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
has held that where notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing the notice prior to the initial AOJ adjudication; 
instead, the claimant has the right to timely content-
complying notice and proper subsequent VA process. Here, the 
initial adjudication preceded enactment of the VCAA. The 
appellant was provided content-complying notice by a March 
2004 letter and a November 2005 supplemental statement of the 
case (SSOC) (including, at p. 11 of the November 2005 SSOC, 
to submit any evidence in her possession pertaining to the 
claims). She was given ample time to respond. In a statement 
received by the RO in November 2005, the appellant indicated 
that she had nothing further to submit.

Regarding the duty to assist, the current record consists of 
a rebuilt claims file. However, the appellant has been 
notified of this fact.  Furthermore, the RO has obtained 
copies the veteran's service medical records as well as most 
of the post-service VA and private treatment records. All 
available pertinent medical evidence identified by the 
appellant has been obtained. The Board is satisfied that the 
RO has complied with VA's duty to assist the appellant in the 
development of the facts pertinent to her claims.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claims at this time. 
Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II. Factual Background

Service medical records do not show any treatment for 
tuberculosis, heart disease or kidney disease. On examination 
in November 1942, the veteran's chest was clear. On 
examination in November 1945 it was again noted that his 
chest was clear. In May 1946, he was seen for complaints of 
chronic otitis media in the left ear; examination at that 
time reported that the lungs were clear to auscultation and 
percussion. A chest x-ray in November 1948 was negative, and 
the veteran was found physically fit for discharge from 
service. 

In a June 1957 note, John D. Dennis, Jr., M.D., reported that 
he saw the veteran in November 1956. A state sputum analysis 
was positive and pulmonary tuberculosis was diagnosed. He 
referred the veteran to W.L. Weintraub, M.D.

In a June 1957 note, Dr. Weintraub reported that the veteran 
had active pulmonary tuberculosis diagnosed in November 1955. 
He related that the veteran had been under his care with 
chemotherapy since December 17, 1956 and he was doing fairly 
well with X-ray evidence of improvement.

On VA examination in July 1957, the veteran complained that 
he was always tired, and he had chills and fevers. A chest x-
ray showed extensive confluent infiltration in the medial 
portion of the upper half of the left lung extending from the 
hilum to the apex. The hilum was elevated. There was a large 
area of radiolucency in the peripheral portion of the left 
upper lobe suggestive of a cavity. The mediastinum was 
somewhat shifted to the left. There were small scattered 
areas of infiltration in the right mid-lung field. The 
findings confirmed bilateral tuberculosis. An EKG was normal.

A VA hospitalization interim summary dated in July 1957 
relates that the veteran had a history of tuberculosis since 
October 1956. He noticed the onset of fatigue, weight loss, 
chills, fever and productive cough at that time. A November 
1956 chest film revealed a moderately advanced pulmonary 
tuberculosis with cavitary component in the left upper lobe. 
He was started on dihydrostreptomycin twice a week and INH. 
Initially he felt improved toward the end of January and 
February; however, since that time he noticed critical 
regression. He felt febrile, exhausted, had night sweats and 
chills, and a dry cough. He also noticed significant weight 
loss. He was admitted to the hospital. There was no contact 
history of tuberculosis, but his first wife had tuberculosis 
in 1950. He had been separated from his first wife since 
1950. He reported that he had pneumonia twice, in 1943 and 
1944. He was also treated for gonorrhea in 1943 and 1944. 
Examination revealed that the chest was asthenic. The lung 
fields were clear except for posttussive rales in the left 
upper lung field posteriorly. There was no enlargement of the 
heart and regular sinus tachycardia. Sputum smears were 
positive. An IV pyelogram showed nonvisualization of the 
right kidney, but the etiology of the renal picture was not 
definite at the time. His INH was increased and he was placed 
on Viomycin and Peridoxine. The diagnoses were: far advanced, 
pulmonary tuberculosis, active ten months; and non-
functioning right kidney, etiology to be determined.
A VA medical certificate notes that the veteran was admitted 
to the Essex County Sanitarium from the East Orange VA 
Medical Center (VAMC) where he had been hospitalized from 
July 17, 1957 to October 9, 1957. X-rays revealed dense 
coalescent infiltration occupying the left upper lobe with 
small highlights in the apical and subapical areas. There was 
also infiltration at the level of the second right 
interspace. The remaining lung fields were clear. The 
diagnosis was bilateral pulmonary tuberculosis, far advanced.

A VA hospitalization final summary notes that the veteran was 
hospitalized from July 17, 1957 to October 9, 1957. A chest 
X-ray in August 1957 revealed minimal regression in the 
infiltrates in the left upper lobe and right mid-lung field. 
AP tomograms revealed a system of cavities in the left upper 
lobe with the largest cavity measuring three centimeters in 
diameter. There was no definite cavity in the right mid-lung 
field. Cavitary disease persisted. A repeat retrograde 
phylography in September 1957 showed a normal left upper 
urinary tract with a large right hydronephrosis. It was 
thought that the hydronephrosis might be associated with the 
tuberculosis; but a GU consultant felt that it probably was 
not. A right nephrectomy or nephro-ureterectomy was 
recommended; however, surgery was delayed until the pulmonary 
condition became less active. It was noted that he was 
angered at his lack of freedom in the hospital and he could 
not be persuaded that his severe chronic course, active both 
radiologically and bacteriologically, as well as his non-
functioning right kidney required bed rest. He adamantly 
expressed a desire to be discharged and left the hospital 
against medical advice on October 9, 1957. The clinical 
diagnoses were: far advanced, active pulmonary tuberculosis, 
Group II active 12 months; and undiagnosed disease of the 
right kidney (nonfunctioning right kidney). It was 
recommended that the veteran be immediately re-hospitalized 
and that he continue on therapy with INH, PAS and viomycin.

In an October 1957 memorandum, a VA social worker recommended 
that the veteran be re-hospitalized at once. It was noted 
that he had left the hospital in East Orange, New Jersey, 
against medical advice on October 9, 1957. He was staying at 
the Essex County Sanitarium pending readmission to the VA 
facility.

In an October 1957 memorandum, the RO referred the veteran's 
chest X-rays (dated in November 1942, September 1945, January 
1947, February 1948, November 1948, March 1950, March 1951 
and July 1952) to a physician for an opinion as to whether 
the induction film showed evidence of pulmonary tuberculosis, 
and if so, what advancement of the disease was shown on 
subsequent films. The Chief of the Department of Radiology 
responded that there was no evidence of pulmonary 
tuberculosis on any of the films, nor was there evidence of 
any other chest pathology.

In an October 1957 rating decision, the RO denied service 
connection for pulmonary tuberculosis finding that there was 
no evidence to show that the condition was manifested in 
service or within three years of the veteran's discharge from 
service.

A January 1958 (sic) letter from the Essex County Sanitarium 
related that the veteran was admitted to that facility on 
October 14, 1957 after being discharged from the VAMC in East 
Orange, New Jersey against medical advice. He was admitted 
under the condition that he would remain there until he had 
completed his treatment and it was considered inactive. The 
veteran expressed his desire to return to the VA facility. 

A VA transfer summary dated in December 1959 reported that 
the veteran was readmitted to the East Orange VAMC on March 
13, 1958. It was noted that he had been hospitalized 
elsewhere in the interim and had undergone a right 
nephrectomy. He was continued on chemotherapy, and in June 
1958 a decision was made to resect the left side pathology. 
However, surgery was deferred because of the spread to the 
lower lung field just prior to the procedure. His condition 
was reviewed in September 1958 and a left upper lobectomy and 
segmental resection of the superior segment of the left lower 
lobe was performed. The post-operative course was 
uncomplicated, and on March 12, 1959 a right upper lobectomy 
was performed for the cavitary disease in the right upper 
lobe. The initial post-operative course was uneventful except 
for a prolonged leakage from the raw lung surface and an 
acute episode of psychosis attributed to toxicity. Both 
complications subsided and he then developed several 
furuncles on the face. These responded to therapy; 
thereafter, an anterior paramediastinal fluid pocket was 
noted in the right chest indicating a bronchopleural fistula 
with loculated empyema. Intercostal tube drainage was 
instituted, but drainage was unsatisfactory and a localized 
procedure was performed. On November 25, 1959, the veteran 
complained of dysuria and showed evidence of urethritis with 
penile ulceration, enlarged tender lymph nodes and 
costovertebral angle tenderness on the right side with fever. 
Ulcerative balanitis was diagnosed. Therapy was instituted 
and shortly thereafter, an erythema multiforme exudativum was 
diagnosed. It was felt that this was probably on a toxic 
basis, secondary to drug therapy. Medication was withheld and 
the high fever was reduced. However, his psychiatric status 
then deteriorated rapidly. He experienced convulsive 
seizures, and manifested severe depression with lack of 
orientation. On neuropsychiatric consultation, a psychosis 
was diagnosed. It was undetermined whether it was toxic or 
true schizophrenia. He was transferred to the VAMC in 
Montrose, New York, a psychiatric facility.

A final summary from the Montrose VAMC notes that the 
veteran's condition improved and it was recommended that he 
return to a tuberculosis hospital. On December 31, 1959, he 
had no evidence of intellectual or emotional disorganization 
and by January 14, 1960, he was in complete control 
emotionally. The penile lesions were epithelializing nicely 
and the inguinal glands had drained. Additionally, he had 
been gaining weight. He was transferred back to the East 
Orange VAMC on January 25, 1960. The diagnoses were: Chronic, 
far advanced, active pulmonary tuberculosis, Class I; 
psychotic reaction without clearly defined structural change, 
recovered; post-operative absence of the right kidney; and 
improved, ulcerated balanitis. His prognosis was guarded.
A VA final summary dated from January 25, 1960 to September 
30, 1960 notes that the veteran had returned to the VAMC in 
East Orange, New Jersey. He was continued on drug therapy and 
underwent bronchoscopies with biopsies in June and July 1960. 
The diagnoses were: active, far advanced pulmonary 
tuberculosis; and deformity of the right anterior chest 
following surgery.

Progress reports dated in November 1960, January 1961, March 
1961, May 1961 and August 1961 showed that the veteran 
continued to receive chemotherapy for his tuberculosis. He 
also had an open drainage site on the right anterior chest. 
In May 1961, his sputum was negative. However, in August 
1961, it was positive again and he was re-hospitalized on 
September 12, 1961 because of a change in x-rays.

A tuberculosis case report related that the veteran was 
hospitalized from October 18-19, 1962. No further records 
were noted.

The veteran died in June 1963. The immediate cause of death 
was listed as active, severe tuberculosis. No other 
contributory conditions were indicated. An autopsy was 
performed. In a letter to the appellant, the VA physician who 
conducted the autopsy commented that the veteran had long 
standing pulmonary tuberculosis, with resultant cavitary 
formation and subsequent development of a sinus tract 
draining from the right lung externally to the skin. 
Additionally, the veteran had developed an acute 
bronchopneumonia. The examination also disclosed evidence of 
adhesive pericarditis as well as liver and kidney 
involvement. No cancerous growth was detected. He concluded 
that the above conditions were the primary causes of death.

In her September 1992 substantive appeal, the appellant 
related that the veteran had been ill during his military 
service in 1946 and that he continued to experience flare-ups 
throughout their marriage. She asserted that experimental 
drugs were used for his treatment of tuberculosis and these 
drugs caused the need for the removal of one of his kidneys.

At a personal hearing in February 1996, the appellant 
testified that the veteran was hospitalized in 1958 because 
he was losing weight. Pulmonary tuberculosis was diagnosed. 
and he was hospitalized for approximately three and a half 
years until his death. She stated that during the course of 
his treatment, a new drug was used which caused his penis to 
become gangrenous. He also suffered from kidney infections 
and became unmanageable. On one occasion when she went to 
visit him, she learned that he had been transferred to the 
psychiatric hospital in Montrose, New York. When she visited 
him there, he did not recognize her and had a seizure. She 
related that the medication caused his kidney problems and 
led to his death.

In a September 2005 medical opinion, a VA physician (after 
reviewing the veteran's medical records) stated:

Based upon my knowledge of (tuberculosis) 
management standards (in 1963) and my 
analysis of the treatment given to (the 
veteran), I believe he received approved 
and appropriate therapy. I feel he died 
from pulmonary (tuberculosis), not from 
consequences of his medication or 
treatment. I did not find evidence that 
there was any inappropriate VA directed 
treatment that contributed to his 
disability or death.

In an October 2005 addendum, the VA physician further opined 
that the veteran had "no additional disability which 
resulted from VA treatment or hospitalizations and which 
caused or contributed to his death."






III. Criteria and Analysis

A. Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b). In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service- connected disability and 
the veteran's death. 38 C.F.R. § 3.312(c)(1).

Service connection will be granted if it is shown that an 
injury or disease was incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. Service connection may also be 
granted for certain chronic disorders, including pulmonary 
tuberculosis (if it becomes manifested to a compensable 
degree within three years from the date of discharge from 
active service) and cardiovascular disease or nephritis (if 
either becomes manifested to a compensable degree within one 
year from the date of discharge); or for any disease or 
injury diagnosed after discharge when all of the evidence 
establishes that the disease or injury was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303(d), 3.307, 3.309.

There is no evidence showing that pulmonary tuberculosis, 
cardiovascular disease or nephritis was manifested in 
service. There is also no indication that any of these 
conditions was manifested to a compensable degree in the 
applicable presumptive period following the veteran's 
discharge from active duty. In fact, the evidence shows that 
the pulmonary tuberculosis was first diagnosed in October 
1956, eight years after the veteran's discharge from service. 
Furthermore, while it was noted that his first wife had 
tuberculosis in 1950, exposure (to an intervening cause after 
service) alone is not sufficient to establish service 
connection for the condition on a presumptive basis. (In 
fact, a clear intervening postservice cause would tend to 
rebut any presumption of incurrence in service and service 
connection.) For the chronic disease presumption for 
tuberculosis to apply, the tuberculosis must be shown to have 
been manifested to a compensable degree within the three year 
period; here, it clearly was not. Numerous chest films dated 
from November 1942 to July 1952 were reviewed by a VA 
radiologist in connection with the veteran's service 
connection claim, and it was concluded that there was no 
evidence of pulmonary tuberculosis, or any other chest 
pathology, on the films. Additionally, neither cardiovascular 
disease nor nephritis was diagnosed or manifested within one 
year of the veteran's discharge. Adhesive pericarditis and 
kidney involvement were merely noted on the veteran's autopsy 
report. There is also no competent evidence to show that the 
pulmonary tuberculosis, adhesive pericarditis or kidney 
problems which caused his death were related to the veteran's 
active military service. To the extent that the appellant may 
be contending that there was a causal relationship, as a 
layperson she is not competent to provide evidence of medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.  Hence, it 
must be denied.

B. 38 U.S.C.A. § 1151 Claim for DIC Benefits

38 U.S.C.A. § 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected. The regulation 
implementing that statute appears at 38 C.F.R. § 3.358 and 
provides, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto. 38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized. 38 C.F.R. § 
3.358(b)(2). Further, the additional disability or death must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith. 
38 C.F.R. § 3.358(c)(1), (2). In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment. 38 C.F.R. § 
3.358(c)(3).

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event. Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 
40-97 (Dec. 31, 1997). The amended statute is less favorable 
to the appellant's claim; since it was filed prior to October 
1, 1997, it will be decided under the law as it existed prior 
to the amendment. Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required to establish 
entitlement to the benefit sought. 

The record shows that the veteran was hospitalized at the 
East Orange VAMC repeatedly on various occasions from 1957 
until his death in 1963. Active, far advanced pulmonary 
tuberculosis was diagnosed, in October 1956 and he underwent 
chemotherapy and surgical treatment, including a right and 
left upper lobectomy as well as a segmental resection of the 
superior segment of the left lower lobe, in an attempt to 
arrest the condition. Complications arose during the course 
of his treatment, including an episode of psychosis and the 
development of ulcerated balanitis. He was transferred to the 
Montrose VAMC where it was determined that these conditions 
were acute and resolved with residuals. Additionally, it was 
discovered in September 1957 that he had a non-functioning 
right kidney. A VA physician related that the right 
hydronephrosis may be associated with the veteran's 
tuberculosis, but he believed that it was not. Surgery was 
delayed until the veteran's pulmonary condition became less 
active. Nonetheless, in October 1957, the veteran discharged 
himself against medical advice. He was then hospitalized at 
the Essex County Sanitarium where he underwent a right 
nephrectomy. A VA transfer summary reported that he was re-
hospitalized at the East Orange VAMC in March 1958. He 
continued to receive treatment, but died in June 1963 due to 
pulmonary tuberculosis. An autopsy report also listed 
adhesive pericarditis and liver and kidney involvement as 
primary factors in his death. 

The appellant asserts that VA treatment caused the veteran's 
death. She alleges that experimental drugs were used, and 
caused the right kidney damage. However, the appellant has 
not supported her assertions with medical evidence. There is 
nothing in the record to show that the VA drug therapy was 
experimental in nature, or that it caused the right kidney 
damage. Although complications arose during the course of the 
veteran's treatment (i.e., psychosis and balanitis), these 
conditions resolved leaving no residual disability (and were 
not listed as factors in his death).

In short, the appellant has not presented any competent 
evidence to show that the veteran's death was caused or 
hastened by VA treatment, and as previously noted above, she 
is not competent to provide such evidence through her own 
opinion. See Espiritu, supra. In a September 2005 medical 
opinion (with October 2005 addendum), a VA physician who 
reviewed all the evidence of record opined that the veteran 
did not die from consequences of his medication or treatment. 
Furthermore, he opined that the veteran had no additional 
disability which resulted from VA treatment or 
hospitalizations and which caused or contributed to his 
death. The record is devoid of any competent (medical) 
evidence to the contrary. The veteran's health clearly 
declined while he was under VA care. However, the competent 
evidence shows that such health decline was merely coincident 
with, and not a consequence of, VA treatment. Such limited 
relationship is insufficient to establish entitlement under 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(1)(2).  Without 
competent evidence of disability, additional disability, or 
death due to VA treatment, the preponderance of the evidence 
is against this claim, and it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1151 based on treatment and 
surgery at a VA facility in the 1960's are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


